                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

OBED BROWN,                             )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )     Case No. 4:17CV866 HEA
                                        )
EXPRESS SCRIPTS,                        )
                                        )
      Defendant.                        )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Express Scripts Services

Company's (“Express Scripts” or “Defendant”) Motion to Dismiss [Doc. No. 117].

Defendant moves the Court to dismiss Plaintiff Obed Brown’s (“Brown” or

“Plaintiff”) case with prejudice based on her failure to comply with Court Orders

and her discovery obligations. Plaintiff, acting pro se, opposes Defendant's motion.

For the following reasons, the Court will grant Defendant's motion and dismiss

Plaintiff's case with prejudice.

                               Facts and Background

      Plaintiff initially filed her Complaint against Express Scripts on March 9,

2017. Plaintiff was formerly employed by Express Scripts from October 2013 until

December 2015. Plaintiff’s pro se Complaint alleged that Defendant discriminated

against her based on her sex and in retaliation. Plaintiff also alleged various other
claims, including, criminal claims, discrimination based on sexual orientation or

gender identity, race, black listing, and gang stalking. Plaintiff alleged damages of

wrongful termination, poverty, housing loss, hospitalization due to “severe mental

torture” by Express Scripts, ruined character, hindrance of medical treatment for

gender identity disorder, black listing, and gang stalking. Following a partial

motion to dismiss by Defendant, most of Plaintiff’s claims were dismissed, leaving

only the sex discrimination/harassment and retaliation claims.

      On May 1, 2018, Defendant served Plaintiff with written discovery

including interrogatories, requests for production including medical and

employment records authorizations, and requests for admission. Plaintiff served

Defendant with her answers to interrogatories and responses to requests for

admission on May 30, and her responses to request for production on June 3. For

most of her responses and answers, Plaintiff declined to respond or asserted

privileges and objections that were irrelevant or unsupported. Defendant, asserting

that Plaintiff’s responses were “severely deficient,” filed a Motion to Compel on

June 20, 2018. On July 12, the Court granted Defendant’s Motion to Compel

Responses to Its Interrogatories and Requests for Production and Motion to Deem

Its Requests for Admission Admitted.

      Defendant filed a Motion for Sanctions on August 2 based on Plaintiff’s

failure to comply with the Court’s July 12 Order. On August 15, the Court ordered


                                          2
Plaintiff to provide complete responses to Defendant’s first set of interrogatories

and requests for production within 14 days, and warned Plaintiff that failure to

comply would result in Plaintiff’s Complaint being stricken and dismissed.

Plaintiff filed new responses to interrogatories on August 24, 2018. Again,

Plaintiff refused to sufficiently respond to interrogatories, and refused to provide

signed medical and employment record authorizations. Defendant filed a

Memorandum to the Court on August 30 requesting that the Court strike Plaintiff’s

Complaint and dismiss this action. On September 7, Defendant filed a

Supplemental Motion for Sanctions for Plaintiff’s failure to comply with the

Court’s Order.

      Plaintiff filed a Motion to Compel production of documents from Defendant

on August 24. The Court denied that Motion, noting Plaintiff’s failure to comply

with local rule 37-3.04, which requires a party to attempt in good faith to resolve

discovery disputes with opposing counsel before filing a motion to compel.

      Discovery was required to be completed 60 days after Plaintiff provided the

executed medical and employment authorizations, and the dispositive motion filing

was to be completed within 84 days after Plaintiff provided the authorizations.

      On January 22, 2019, Plaintiff filed purported executed authorizations with

the Court. However, Plaintiff wrote on each signed authorization that she was

signing “against [her] free will and liberty,” rendering the authorization forms


                                          3
ineffective. Defendant attempted to use the forms as provided to obtain medical

records, but was denied. Defendant filed the instant Motion to Dismiss on February

26, 2019. Plaintiff filed a response, Defendant filed a reply, and Plaintiff filed a

surreply.

                                      Discussion

      Defendant requests that the Court dismiss Plaintiff's claims with prejudice

pursuant to Rule 37 of the Federal Rules of Civil Procedure. Rule 37 authorizes the

district courts to impose sanctions upon parties who fail to comply with discovery

orders, but dismissal may be considered as a sanction only if there is (1) an order

compelling discovery, (2) a willful violation of that order, and (3) prejudice to the

other party. Schoffstall v. Henderson, 223 F.3d 818, 823 (8th Cir.2000). A

dismissal with prejudice is “an extreme sanction,” and “should be used only in

cases of willful disobedience of a court order or where a litigant exhibits a pattern

of intentional delay.” Hunt v. City of Minneapolis, 203 F.3d 524, 527 (8th

Cir.1999). “This does not mean that the district court must find that the appellant

acted in bad faith, but requires ‘only that [she] acted intentionally as opposed to

accidentally or involuntarily.’” Hunt, 203 F.3d at 527 (citing Rodgers v. University

of Mo., 135 F.3d 1216, 1219 (8th Cir.1998)).

      Pro se litigants are not excused from complying with court orders or

substantive or procedural law. Farnsworth v. City of Kansas City, 863 F.2d 33, 34


                                           4
(8th Cir.1988) (per curiam). Where a court gives meaningful notice of what is

expected of the pro se litigants, initially imposes less stringent sanctions when they

fail to cooperate, and warns them that their failure to comply with subsequent court

orders would result in “dismissal of their action,” dismissal is proper.

      Before imposing the sanction of dismissal, “fairness requires a court to

consider whether a lesser sanction is available or appropriate.” Keefer v. Provident

Life and Acc. Ins. Co., 238 F.3d 937, 941 (8th Cir.2000). A district court, however,

need not impose the least onerous sanction available, but the most appropriate

under the circumstances. Id. Also, when a litigant's conduct “abuses the judicial

process, the remedy of dismissal is within the inherent powers of the court.” Id.

      In this case, the Court finds Plaintiff has willfully disregarded the Court's

orders. Plaintiff was ordered to respond to Defendant's interrogatories and requests

for production on July 12, 2018 and August 15, 2018. In the written order dated

August 15, Plaintiff was warned that her failure to comply would result in

dismissal.

      The Court also finds that Defendant has been prejudiced by Plaintiff's

actions. Almost twelve months have passed since Defendant first served discovery

on Plaintiff. Defendant has filed a motion to compel and motions for sanctions.

The Court granted Defendant’s motion to compel, and warned Plaintiff to fully

respond to discovery requests in response to Defendant’s first motion for sanctions.


                                          5
To date, Plaintiff has not adequately responded to Defendant’s interrogatories or

requests for production. While Plaintiff has proceeded with depositions of

Defendant’s employees, Defendants are unable to meaningfully depose Plaintiff

due her unwillingness to comply with discovery and the Court’s orders.

      Plaintiff continually refuses to properly execute the medical authorizations

or answer interrogatories. Plaintiff willfully ignores the Court’s orders to fully

respond to interrogatories, choosing instead to answer only a subset of

interrogatories, and even then, evading answers through unsupported objections

and statements of privilege. Although Plaintiff maintains her position to the

contrary, discovery of her medical records is proper. Plaintiff has placed her

physical and mental conditions squarely at issue by alleging injuries and damages

such as hospitalization due to severe mental torture and hindrance of medical

treatment for gender identity disorder. Her associated medical records are relevant

and therefore discoverable. See Schoffstall, 223 F.3d at 823. Plaintiff repeatedly,

willfully, and intentionally refuses to comply with the Court’s order to execute the

authorizations and respond to interrogatories.

      As a result of Plaintiff's willful disregard of her discovery obligations and

Court orders, Defendant's ability to defend this suit has been seriously hampered.

Time and money have been wasted, and Defendant still does not have all the

information it needs to file a motion for summary judgment or go to trial.


                                           6
        The Court finds that during the course of this litigation Plaintiff has been

deliberately evasive. She has willfully and unreasonably delayed these

proceedings. The Court has considered but finds no other sanction short of

dismissal that is appropriate at this time. The Court acknowledges Plaintiff has

proceeded pro se during the majority of this litigation, and recognizes that justice

favors hearing cases on the merits, but the Court believes there is no other sanction

that would deter plaintiff from continuing to abuse the discovery process. Plaintiff

has been plainly warned that she must comply with Court orders and her discovery

obligations, to no avail. Plaintiff remains steadfast in her defiance to the rules and

orders of this Court. The Court, therefore, finds that the only appropriate sanction

at this junction is dismissal with prejudice.

                                      Conclusion

        Plaintiff’s Complaint will be dismissed with prejudice as a result of

Plaintiff’s ongoing noncompliance with this Court’s orders. Defendant’s Motion to

Dismiss will be granted, Plaintiff’s Complaint will be dismissed with prejudice,

and all remaining motions which are pending before the Court will be denied as

moot.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 117], is GRANTED.


                                            7
      IT IS FURTHER ORDERED that Defendant’s Supplemental Motion for

Sanctions, [Doc. No. 85] is DENIED as moot.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Complaint,

[Doc. No. 98] is DENIED as moot.

      IT IS FURTHER ORDERED that Plaintiff’s Pro Se Motion for Defendant

and Court to Issue a "Search Warrant", [Doc. No. 102] is DENIED as moot.

      IT IS FURTHER ORDERED that Defendant’s Motion to Continue Trial

Setting, [Doc. No. 115] is DENIED as moot.

      Dated this25th day of April, 2019.




                                    ________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE




                                       8
